Gaynor, J.
(dissenting):
It does not seem to me that the refusal to charge was error. It does not seem to me possible that it can be error, and I should be greatly surprised to find any authority even lending countenance to a claim that it is. '
The request was that if the jury find “that this prospectus was prepared from information furnished to the defendants or to Archer *568Brown, then the jury must presume that such information corresponded. to the contents of the prospectus, and, even though such information was false, yet the defendants would not be liable therefor.”
Is it so, that one who sells worthless stocks by a false prospectus, is exonerated of liability for deceit for false statements in such prospectus, by simply proving that some One,, any one, “ told him so”? Must a judge charge- that? It is.for those who make such requests to. make them technically accurate in order to get a good exception on their refusal. We are often told things by untrustworthy people, whom we should hot and do not believe; and reputable people tell us things which we should not always believe, and which, indeed, we know to be. untrue, or that they are not qualified to' speak of. Are we to send this cáse back for the next trial judge to charge this sweeping request?
Nor does it seem to me that refraining from saying in a circular that the statements therein are made on personal knowledge, requires a conclusion to he drawn that they are not, but the com trary. Any one who says a thing without' qualification makes it, prima facie, his own positive statement. -
Jenks, J., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.